Title: To George Washington from Charles Carroll of Carrollton, 22 September 1777
From: Carroll, Charles (of Carrollton)
To: Washington, George

 

Dear Sir
Pott’s Groves [Pa.] 22d Septr 1777.

I would just suggest the propriety of Sending Some active persons to Bristol & Trenton to impress Wagons to remove what continental Stores are at those places & may be carried thither from Pha in consequence of your orders to Colo. Hamilton—This measure is the more necessary as the order of Congress for removing these Stores is suspended till their meeting at Lancaster wh. may not be Some days. Mr Smith one of our Delegates being returned home I must proceed to Congress to keep up a representation from our State—I desire my compliments to the gentlemen in your family and wish Your Excellency health & Success against our common enemy. I am with great esteem Yr most obdt hum. Servt

Ch. Carroll of Carrollton

